Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/672503 application originally filed February 15, 2022.
Claims 1-20 are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the wax particles" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the purified components" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cap (US 2006/0236593).
Regarding Claim 1-6, 8, 9 and 17-20
	Cap discloses in the abstract, a candle refill kit useful for preparing homemade candles includes a disposable microwaveable container and a microwaveable candlewax composition. 
	Cap discloses in paragraph 0029, FIG. 1 illustrates a candle refill kit 10 which includes a disposable microwaveable container 12 and a predetermined amount of microwaveable candlewax composition 14 in the container 12. FIG. 2 illustrates a candle refill kit 20 which includes a disposable microwaveable container 22 and a predetermined amount of granules, flakes, beads or pastilles (collectively “particles”) of microwaveable candlewax composition 24 in a plastic bag 28 or other packet separate from the container 22.
	Cap discloses in paragraph 0056, the candle refill kit may also include one or more wicks which are selected and/or engineered for compatible burning with the microwaveable candlewax composition. Various wicks are known in the art, and are designed for use with particular types of candlewax. When the candlewax composition is a lipid-based wax composition as described above, the wick may be a flat-braided wick known in the art as “HTP” or “ECO”, or a square-braided wick known in the art as “CD”, or “RRD”. 
	Cap discloses in paragraph 0048, the lipid-based wax composition may also include other optimal wax ingredients, including without limitation, beeswax, montan wax, paraffin wax, and other conventional waxes. When used, these other wax ingredients typically do not constitute more than about 25% of the plant-based wax composition. Conventional dyes, pigments and other coloring agents may be added at up to about 8% by weight, suitably about 0.1-3% by weight.
	Cap discloses in paragraph 0046, the lipid-based candlewax composition may also include one or more free fatty acids. Examples of free fatty acids include without limitation lauric acid, myristic acid, palmitic acid, stearic acid, arachidic acid, palmitoleic acid, oleic acid, gadoleic acid, linoleic acid, linolenic acid and combinations thereof. When used, the free fatty acid component may constitute about 1-50% by weight of the plant-based candlewax composition, suitably about 3-25% by weight, or about 5-10% by weight.
	Cap discloses in paragraph 0028, as used herein, “scenting agent” refers to any additive for a candlewax composition which is intended to release a selected aroma prior to or during burning of a candle made from the candlewax composition. Examples of scenting agents include without limitation scented oils, essential oils and other liquid fragrances.
Cap discloses in paragraph 0065, to make a stand-alone candle, the molten candlewax composition 14 is poured from container 12 into a conventional candle mold equipped with a standing wick, and is cooled or permitted to cool. The resulting candle is released from the mold. To make a container candle, the molten candlewax composition 14 is poured into a candle container equipped with a standing wick, and is cooled or permitted to cool, forming the candle. This enables the use of attractive candle containers, which are new or which have previously been used. In either case, the wick should be centered and maintained upright while the wax composition is being poured. Once the microwaveable candlewax composition 14 has been poured, the disposable microwaveable container 12 can be discarded or recycled. The candle refill kit 10 is useful as a refill kit for all candle containers.
Cap discloses in paragraph 0052, other disposable container materials can also be used, but are less preferred. Certain paper containers may contain the molten wax.  Cap discloses in paragraph 0066, a predetermined volume or weight of candlewax composition, sufficient to fill a disposable container 22 to a desired level, is deposited and stored in a separate packet 28 which can be formed of plastic film or paper.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cap (US 2006/0236593) in view of Murphy et al. (US 2002/0157303) hereinafter “Murphy”.
Regarding Claims 7 and 10-16
Cap discloses in the abstract, a candle refill kit useful for preparing homemade candles includes a disposable microwaveable container and a microwaveable candlewax composition. 
	Cap discloses in paragraph 0029, FIG. 1 illustrates a candle refill kit 10 which includes a disposable microwaveable container 12 and a predetermined amount of microwaveable candlewax composition 14 in the container 12. FIG. 2 illustrates a candle refill kit 20 which includes a disposable microwaveable container 22 and a predetermined amount of granules, flakes, beads or pastilles (collectively “particles”) of microwaveable candlewax composition 24 in a plastic bag 28 or other packet separate from the container 22.
	Cap discloses in paragraph 0056, the candle refill kit may also include one or more wicks which are selected and/or engineered for compatible burning with the microwaveable candlewax composition. Various wicks are known in the art, and are designed for use with particular types of candlewax. When the candlewax composition is a lipid-based wax composition as described above, the wick may be a flat-braided wick known in the art as “HTP” or “ECO”, or a square-braided wick known in the art as “CD”, or “RRD”. 
	Cap discloses in paragraph 0048, the lipid-based wax composition may also include other optimal wax ingredients, including without limitation, beeswax, montan wax, paraffin wax, and other conventional waxes. When used, these other wax ingredients typically do not constitute more than about 25% of the plant-based wax composition. Conventional dyes, pigments and other coloring agents may be added at up to about 8% by weight, suitably about 0.1-3% by weight.
	Cap discloses in paragraph 0046, the lipid-based candlewax composition may also include one or more free fatty acids. Examples of free fatty acids include without limitation lauric acid, myristic acid, palmitic acid, stearic acid, arachidic acid, palmitoleic acid, oleic acid, gadoleic acid, linoleic acid, linolenic acid and combinations thereof. When used, the free fatty acid component may constitute about 1-50% by weight of the plant-based candlewax composition, suitably about 3-25% by weight, or about 5-10% by weight.
	Cap discloses in paragraph 0028, as used herein, “scenting agent” refers to any additive for a candlewax composition which is intended to release a selected aroma prior to or during burning of a candle made from the candlewax composition. Examples of scenting agents include without limitation scented oils, essential oils and other liquid fragrances.
Cap discloses in paragraph 0065, to make a stand-alone candle, the molten candlewax composition 14 is poured from container 12 into a conventional candle mold equipped with a standing wick, and is cooled or permitted to cool. The resulting candle is released from the mold. To make a container candle, the molten candlewax composition 14 is poured into a candle container equipped with a standing wick, and is cooled or permitted to cool, forming the candle. This enables the use of attractive candle containers, which are new or which have previously been used. In either case, the wick should be centered and maintained upright while the wax composition is being poured. Once the microwaveable candlewax composition 14 has been poured, the disposable microwaveable container 12 can be discarded or recycled. The candle refill kit 10 is useful as a refill kit for all candle containers.
Cap discloses in paragraph 0052, other disposable container materials can also be used, but are less preferred. Certain paper containers may contain the molten wax.  Cap discloses in paragraph 0066, a predetermined volume or weight of candlewax composition, sufficient to fill a disposable container 22 to a desired level, is deposited and stored in a separate packet 28 which can be formed of plastic film or paper.
It is to be noted, Cap discloses candlewax is present a plurality of granules or beads (collectively “particles”) but fails to provide the particles having specific characteristics.
However, it is known in the art that the candle wax particles may exist in a variety of forms, as taught by Murphy.  Murphy discloses in the abstract, candle wax material and the method of making a candle.  Murphy further discloses in paragraph 0038, the particles of waxy material so composed (“candle beads”) may exist in a variety of forms, commonly ranging in size from powdered or ground wax particles approximately one-tenth of a millimeter in length or diameter to chips or other pieces of wax approximately two centimeters in length or diameter. Where designed for use in compression molding of candles, the waxy particles are generally spherical, prilled granules having an average mean diameter no greater than one (1) millimeter.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the granule or bead particles of Cap may be present in a variety of forms/shape, as taught by Murphy.  The motivation to use granule or bed particles in various sizes or shapes in a wax composition in order to aid in a better process of molding after solidification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cap (US 2010/0044924) discloses in the abstract, a candle refill kit useful for preparing homemade candles includes a disposable microwaveable container and a microwaveable candlewax composition. The candlewax composition is microwave heated in the microwaveable container to an elevated temperature sufficient to initiate pouring of the candlewax composition. The candlewax composition is then poured from the microwaveable container into a candle mold (to make a stand-alone candle) or a candle container (to make a container candle).
Rasmussen et al. (US 2004/0250464) discloses in the abstract, a candle kit containing a candle cream composition that is not solid but fluid at room temperature and is water dispersible, and the candle cream composition whose surface hardens when heated and then cooled to room temperature. A candle is formed by pouring or squeezing the candle cream in any candle-safe container and spreading the creamy liquid evenly to assume the shape of the candle-safe container, connecting a candle wick to the candle-safe container before or after candle cream is poured, lighting the wick to heat the candle cream, and if desired extinguishing the lighted wick and allowing the candle cream to cool to room temperature and thereby allowing the surface of the candle cream to harden. The essential ingredients of the candle cream preferably consists of a blend of solid and liquid partially hydrolyzed vegetable oil selected from the group consisting of partially hydrogenated soybean oil, partially hydrogenated sunflower oil, partially hydrogenated safflower oil, partially hydrogenated rice bran oil, partially hydrogenated cotton seed oil, partially hydrogenated canola oil and compatible mixtures thereof, and a hardening agent selected from the group consisting of stearic acid, stearin, palmitic acid, cetyl alcohol, stearyl alcohol, arachidyl alcohol, myristic acid, myricyl alcohol and compatible mixtures thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771